Name: 88/206/EEC: Commission Decision of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  health;  research and intellectual property;  Europe;  agricultural activity;  animal product
 Date Published: 1988-04-12

 Avis juridique important|31988D020688/206/EEC: Commission Decision of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Netherlands (Only the Dutch text is authentic) Official Journal L 094 , 12/04/1988 P. 0032 - 0032*****COMMISSION DECISION of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Netherlands (Only the Dutch text is authentic) (88/206/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning examination of animals and fresh meat for the presence of residues (1), and in particular Article 4 thereof, Whereas, by document of 16 July 1987, the Netherlands sent the Commission a plan setting out the national measures taken on the examination for residues of the substances referred to in Annex I (A), Groups I and II to Directive 86/469/EEC; Whereas examination of this plan has shown that it conforms to the provisions laid down in Directive 86/469/EEC, and in particular Article 4 (1) thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan relating to the examination for residues of the substances referred to in Annex I (A), Groups I and II to Directive 86/469/EEC submitted by the Netherlands is hereby approved. Article 2 The Netherlands shall adopt the necessary laws, regulations and administrative provisions for the implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 18 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 275, 26. 9. 1986, p. 36.